Citation Nr: 0502328	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a respiratory 
disorder other than service-connected asthma, claimed as 
allergies and bronchitis.

3.  Entitlement to initial compensable evaluation for left 
carpal tunnel syndrome.

4.  Entitlement to initial compensable evaluation for right 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from September 1965 to January 
1969 and March 1972 to January 1998.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO), which, in part, denied service connection for an eye 
disorder and a respiratory disability claimed as asthma, 
allergies, and bronchitis; and granted service connection and 
assigned compensable evaluations each for carpal tunnel 
syndrome of the right and left wrists.  A May 2000 RO hearing 
was held.  A January 2001 hearing officer's decision granted 
service connection for asthma (thereby rendering that service 
connection issue moot), but affirmed a denial of service 
connection for respiratory disability other than asthma, 
claimed as allergies and bronchitis.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the carpal tunnel disabilities ratings 
issues as those delineated on the title page of this 
decision.

In December 2002, the Board undertook additional development 
on said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (2002)).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  Due to procedural due process concerns 
as a result of the Federal Circuit's partial invalidation of 
the Board's development regulations, in December 2003, the 
Board remanded the case to the RO for additional evidentiary 
and due process development.

The Board in its decision herein will award service 
connection for a respiratory disorder other than service-
connected asthma, claimed as allergies and bronchitis.  The 
other issues involving service connection for an eye disorder 
and initial compensable evaluations for right and left carpal 
tunnel syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During appellant's initial service period, occasional 
upper respiratory infections and associated symptoms were 
reported.  However, chronic allergies, allergic rhinitis, or 
bronchitis were neither claimed nor clinically shown on 
appellant's initial service entrance examination, during that 
initial service period, or on service reenlistment 
examination for the second service period.  

2.  During appellant's second service period, he was treated 
on numerous occasions for allergies, allergic rhinitis, 
asthma, asthmatic bronchitis, and bronchitis.  

3.  The post-service clinical evidence of record indicates 
that appellant has allergic rhinitis and bronchitis.  

4.  It is at least as likely as not that appellant has 
chronic allergies/allergic rhinitis and bronchitis related to 
service.  
CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
appellant has respiratory disorders other than service-
connected asthma, classified as chronic allergies/allergic 
rhinitis and bronchitis, that were incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.380 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein of appellant's 
service connection claim at issue involving respiratory 
disability other than asthma, claimed as allergies and 
bronchitis, the evidence of record is adequate and no further 
development or notice on said issue is necessary.

A September 1965 service entrance examination did not include 
any complaints, findings, or diagnoses pertaining to 
allergies/allergic rhinitis or bronchitis.  The nose and 
lungs were clinically described as normal.  It is very 
significant that in an attendant medical questionnaire, 
appellant denied having/having had hay fever, chronic cough, 
or frequent colds and a physician's elaboration made no 
mention of allergies/allergic rhinitis or bronchitis.  The 
service medical records during the initial service period, 
including a January 1969 service separation examination 
report, noted occasional upper respiratory infections.  
Allergies/allergic rhinitis or bronchitis were neither 
claimed nor clinically reported.  

Significantly, appellant's service medical records during the 
second service period, which extended approximately two and a 
half decades, revealed numerous instances of treatment for 
diagnosed allergies/allergic rhinitis, asthmatic bronchitis, 
and bronchitis.  The evidence includes assessments for 
perennial allergic rhinitis and recurrent bronchitis, 
possibly asthma, in 1992, and allergic rhinitis with 
asthmatic bronchitis in 1995; and in 1995, a methacholine 
diagnostic test confirmed asthma (for which service 
connection is in effect).  

In an October 1998 written statement, a military physician 
reported that appellant's records included a history of 
allergic rhinitis dating back to 1985; that since 1987, he 
had had multiple clinic visits for bronchitis; that in 1992, 
allergy skin testing was positive for multiple allergies at 
which time he was diagnosed with possible asthma and treated 
with inhalers; that he continued to have frequent clinic 
visits for bronchitis and wheezing; that asthma was 
definitely diagnosed on methacholine testing in 1995; that he 
was initially treated by that physician in 1998 for lingular 
pneumonia and severe asthma; that he was currently on 
medications but continued to have wheezing; and that his 
diagnosis was allergic asthma.  

In a July 1999 initial application for VA disability 
benefits, appellant claimed that allergy-induced asthma began 
in 1985; and that allergies causing respiratory illnesses 
required constant medication since 1991.

On August 1999 VA general medical examination, a history of 
allergies/asthma with inhaler treatment since approximately 
1992 was noted.  Diagnoses included allergies and asthma.

Post-service military medical clinical records dated from 
1998 to 2002 indicated that assessments included seasonal 
rhinitis, allergic rhinitis, bronchitis with upper 
respiratory infection, allergic asthma, and asthmatic 
bronchitis.  

On April 2004 VA pulmonary examination, a history of 
"persistent upper respiratory symptoms for years, which led 
(sic) to allergy testing in 1992", was noted.  It was 
reported that he still experienced upper respiratory allergic 
symptoms a few times per year, lasting two to three weeks; 
that they were "not seasonal, but occur at random times 
through the year"; and that severe episodes of upper 
respiratory symptoms were treated with bronchodilators and 
would develop into bronchitis with bronchospasm approximately 
once a year.  Chronic allergic rhinitis complicated at times 
by bronchitis and/or pneumonia was diagnosed.  The examiner 
expressed the opinion that there was no current pulmonary 
"disability."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In pertinent part, for 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity, as distinguished from merely isolated findings or 
a diagnosis including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.380, diseases of allergic etiology..., 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  

Service connection may be granted for chronic disease or 
disability, not subjective complaints or acute symptoms.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The evidentiary record indicates that appellant was treated 
during service for upper respiratory symptomatology, 
including allergies, allergic rhinitis, and bronchitis.  A 
critical question for resolution is whether appellant's 
allergies, allergic rhinitis, and recurrent bronchitis 
preexisted service.  It should be pointed out that there is 
no history of preservice allergies, allergic rhinitis, or 
bronchitis in the evidentiary record.  Neither the initial 
service entrance examination nor any of the service medical 
records relate such a preservice origin.  Rather, appellant's 
recorded medical history and his initial application for VA 
disability benefits and RO hearing testimony indicate that 
such disorders had an in-service onset during his lengthy, 
approximate two and a half decades of active duty during the 
second service period.  Appellant is competent to state that 
he initially experienced such upper respiratory 
symptomatology in service, although he is not competent to 
opine as to the etiology of the claimed disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), wherein 
the Court stated "[a] layperson can certainly provide an 
eye-witness account of a veteran's visible symptoms."

In pertinent part, the provisions of 38 U.S.C.A. §§ 1111, 
1137 and 38 C.F.R. § 3.304(b) provide that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

After resolving all reasonable doubt in appellant's favor, 
the Board concludes that the presumption of soundness at 
service entrance has not been clearly rebutted nor is there 
clear and unmistakable evidence that demonstrates appellant's 
allergies, allergic rhinitis, and bronchitis existed prior to 
service.

Another critical question is whether appellant has chronic 
allergies, allergic rhinitis, and bronchitis and, if so, 
whether they are related to service.  The service medical 
records indicate that during his approximate two and a half 
decades of active duty during the second service period, he 
was treated on numerous occasions for such disabilities, 
including with medication.  An October 1998 medical statement 
reported that appellant had a history of allergies/allergic 
rhinitis and bronchitis dating back to that second period of 
service and that his current diagnosis was allergic asthma.  
On April 2004 VA pulmonary examination, a history was noted 
of recurrent upper respiratory allergic symptoms that were 
not seasonal, with severe episodes that would develop into 
bronchitis on a yearly basis; and chronic allergic rhinitis 
complicated occasionally by bronchitis was diagnosed.  A 
reasonable interpretation of appellant's history and in-
service and post-service clinical records is that appellant 
has allergies/allergic rhinitis and recurrent bronchitis that 
represent chronic disease processes, particularly since the 
VA examiner appears to have based the diagnosis of chronic 
allergic rhinitis on the fact that appellant has continued to 
experience upper respiratory symptoms similar to those 
clinically noted during the second service period.  The 
totality of the competent evidence of record suggests that 
appellant's allergies/allergic rhinitis and bronchitis have 
been manifested since the lengthy second service period and 
represent chronic disease processes.  Although 38 C.F.R. 
§ 3.380 states that seasonal allergic manifestations are 
generally regarded as acute diseases, under the circumstances 
of the instant case, it appears that the examiner has 
characterized appellant's allergic rhinitis as chronic and 
the other competent clinical evidence suggests that appellant 
has had recurrent bronchitis since service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), held that the Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
As the Court also has stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."

Additionally, the Court explained in Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990), that "[b]y reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."  Resolving all 
reasonable doubt in appellant's favor, the Board concludes 
that it is at least as likely as not that appellant has 
chronic allergies/allergic rhinitis and bronchitis related to 
service.  Consequently, service connection for respiratory 
disabilities other than service-connected asthma, classified 
as allergies/allergic rhinitis and bronchitis, is warranted.


ORDER

Service connection for respiratory disabilities other than 
service-connected asthma, classified as allergies/allergic 
rhinitis and bronchitis, is granted.  The appeal is allowed 
to this extent.


REMAND

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002) became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered to be applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Although the RO issued appellant VCAA letters, the March and 
May 2002 VCAA letters in question are deficient.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
example, these VCAA letters do not identify what issue or 
issues they pertain to and are merely very cursory generic 
statements.  Moreover, it is not clear that he has ever been 
told to submit everything he has that concerns these issues.  
38 C.F.R. § 3.159.  Also, a May 2002 Report of Contact form 
does not document whether the VCAA notice requirements were 
satisfied as to the appellate issues either.  Since it does 
not appear that the RO has adequately satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which evidence was to 
be provided by VA, a remand of the remaining appellate issues 
appears necessary for procedural due process concerns.  See 
Quartuccio.

Accordingly, the remaining appellate issues are REMANDED to 
the RO for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issues involving 
entitlement to service connection 
for an eye disorder and initial 
compensable evaluations for right 
and left carpal tunnel syndrome, 
including which evidence is to be 
provided by the appellant, and which 
by VA.  See Quartuccio, supra.; 
38 C.F.R. § 3.159; and, the VCAA.

2.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for an eye disorder and 
initial compensable evaluations for 
right and left carpal tunnel 
syndrome, under appropriate 
statutory and regulatory provisions.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


